AO 245B (Rev. 091197 RAIS Cen ORB, DBH Document 35 Filed 01/08/20 Pagelof7 PagelD #: 65

 

 

 

Sheet |
United States District Court
District of Maine
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv.
JESSICA CHILDS Case Number: 2:19-CR-00067-001-DBH
USM Number: 13616-036
Stacey D. Neumann, Esq.
Defendant's Attorney
THE DEFENDANT: wos
[><] pleaded guilty to count(s) One of the Information =,
[(_} pleaded nolo contendere to count(s)__ which was accepted by the court. | aaa
["] was found guilty on count(s)___after a plea of not guilty. az
! t
The defendant is adjudicated guilty of these offenses: cr i
Title & Section Nature of Offense Offense Ended - Count mS ©
18 U.S.C. § 1343 Wire Fraud affecting a September 2015 One nm

 

Financial Institution

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

[_] The defendant has been found not guilty on count{s) .
[_] Count(s) _] is CF) are dismissed on the motion of the United States.

 

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If

ordered to pay restitution, the defendant shall notify the court and United States attorney of material changes in economic
circumstances.

January 8, 2020

te o 7. Judgment Let,
—t Monocle, 4 =
nature of Judge.

D. Brock Hornby, U.S. District Judge
Name and Title of Judge

(/3 (2220

Date Signed
Case 2:19-cr-00067-DBH Document 35 Filed 01/08/20 Page2of7 PagelD #: 66

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 2 — Imprisonment

DEFENDANT: JESSICA CHILDS
CASE NUMBER: 2:19-CR-00067-001-DBH

Judgment—Page 2 of 7

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of 13 Months.

§& The court makes the following recommendations to the Bureau of Prisons:
The defendant be designated to a facility in the New England region.

C1 The defendant is remanded to the custody of the United States Marshal.

[1 The defendant shall surrender to the United States Marshal for this district:

 

oO at_ ss Cam. Op.m. on .
oO as notified by the United States Marshal.
&% The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons.
w before 2 p.m. on Wednesday, February 5, 2020.
O as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.
RETURN

I have executed this judgment as follows:

 

 

 

 

 

 

Defendant delivered on to

 

a , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
Case 2:19-cr-00067-DBH Document 35 Filed 01/08/20 Page3of7 PagelD #: 67

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

 

Judgment—Page 3 of 7

DEFENDANT: JESSICA CHILDS

CASE NUMBER: 2:19-CR-00067-001-DBH

SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of._5 years.
MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of

release from imprisonment and at least two additional drug tests during the term of supervision, but not more than 120
drug tests per year thereafter, as directed by the probation officer.
[X] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4. P<] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a

sentence of restitution. (check if applicable}

You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. [_] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
which you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

[_] You must participate in an approved program for domestic violence. (check if applicable)

re

a

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments of this judgment.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
Case 2:19-cr- - i
AO ASE ROVSTION camel L9-Cr-O006/ DBH Document 35 Filed 01/08/20 Page4of7 PagelD #: 68

Sheet 3A — Supervised Release

DEFENDANT: JESSICA CHILDS
CASENUMBER: — 2:19-CR-00067-001-DBH

Judgment—Page 4 of 7

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting

permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the

change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
(such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
change. If notifying the probation officer at least 10 days in advance is not possibie due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (Le.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

noes

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of
this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date
Case 2:19-cr-00067-DBH Document 35 Filed 01/08/20 Page5of7 PagelD#: 69

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page 5 of 7
DEFENDANT: JESSICA CHILDS
CASE NUMBER: 2:19-CR-00067-001-DBH

SPECIAL CONDITIONS OF SUPERVISION

 

1) Defendant shall provide the supervising officer any requested financial information,

2) Defendant shall report to the supervising officer any financial gains, including income tax refunds, lottery
winnings, inheritances, and judgments, whether expected or unexpected. Defendant shall apply them to any
outstanding court ordered financial obligations;

3) Defendant shall not incur new credit charges or open additional lines of credit without the supervising officer's
advance approval; and

4) Defendant shall comply with the medication program prescribed by a licensed medical practitioner; and
5) Defendant shall participate in mental health treatment, as directed by the supervising officer, until released from the

program by the supervising officer. Defendant shall pay/co-pay for services during such treatment, to the supervising
officer’s satisfaction.
Case 2:19-cr-00067-DBH Document 35 Filed 01/08/20 Page6éof7 PagelD#: 70

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

DEFENDANT: JESSICA CHILDS
CASE NUMBER: 2:19-CR-00067-001-DBH

Judgment-—Page 6 of 7

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Count Assessment Restitution Fine AVAA JVTA Assessment **
Assessment *
One $ 100 $43,072.78 $0
Totals: $ 100 $43,072.78 $0
[_] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered after such

determination.
The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the
priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before
the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
Elizabeth Jamison

Falmouth, ME 04105

$4,518.04 1
Kennebec Savings Bank
Attn: Risk and Fraud
226 Main Street
Waterville, Maine 04901 $7,814.92 1
Hanover Insurance Group
cio Afni
P.O. Box 3068
Bloomington, Illinois 61702 $30,739.82 2
TOTALS $ $ $43,072.78

 

() Restitution amount ordered pursuant to plea agreement $

L) The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

({X] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
1 the interest requirement is waived for the [] fine LI restitution.

(1) the interest requirement forthe 1] fine _] restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,

*+* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
Case 2:19-cr-00067-DBH Document 35 Filed 01/08/20 Page 7of7 PagelD#: 71

AQ 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

DEFENDANT: JESSICA CHILDS
CASE NUMBER: 2:19-CR-00067-001-DBH

Judgment—Page 7 of 7

SCHEDULE OF PAYMENTS

Having assessed the defendants ability to pay, payment of the total criminal monetary penalties are due as follows:

A {& Lump sum payment of $43,172.78 due immediately, balance due

[] Any amount that the defendant is unable to pay now is due and payable during the term of incarceration. Upon release from
incarceration, any remaining balance shall be paid in monthly installments, to be initially determined in amount by the supervising
officer. Said payments are to be made during the period of supervised release, subject always to review by the sentencing judge on
request, by either the defendant or the government.

(J not later than , or
CJ in accordance with Lic, OD, LC E, or (_] F below; or

(_] Payment to begin immediately (may be combined with LI c, O1 Dior LC) F below); or

Cc (2 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(é.g., manths or years), to commence fe.g., 30 or 60 days) after the date of this judgment; or
D (J) Payment in equal fe.g., weekly, monthly, quarterly) installments of $ over a period of
(2.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (J Payment during the term of supervised release will commence within fe.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F (J Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(1 Joint and Several

Case Number
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
fineluding defendant number) Total Amount Amount if appropriate.

(1 The defendant shall pay the cost of prosecution.
(0s The defendant shal! pay the following court cost(s):

(1 s‘The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
